DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings were received on 4/10/2021.  These drawings are accepted.
Double Patenting
Claims 33-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of US patent no. 8,512,081, hereafter Patent ’081, and claims 1-28 of US patent no. 10, 243,284 hereafter Patent ’284’ and claims 1-16 of US patent no. 10, 741940 hereafter Patent ’940. Although the claims at issue are not identical, they are not patentably distinct from each other because: the claimed limitations of presently claimed in claims 33-41 and 42-50 are broader than the claimed inventions of claims 1-14 of Patent ’081 and claims 1-18 of Patent ’284 as discussed in previous office action mailed on 1/15/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 33-37 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (US 6,846,202) hereafter Schmidt in view of Buck et al. (US 2009/0221165) hereafter Buck.

    PNG
    media_image1.png
    328
    680
    media_image1.png
    Greyscale
Regarding 33, Schmidt discloses an electrical connector, comprising: an insulative housing 2; a divider panel 3 extending outward with respect to the insulative housing 2; and a contact beam 4 extending outward from the insulative housing 2 and including a pivot member PVM (a bulges 42, column 4, lines 7-10; see annotated figure below) and a contact section CS1, wherein: the pivot member PVM has a curved portion CR projecting towards the divider panel 3 and extending partway across a width of the contact beam 4, and the contact section CS1, CS2 is curved and projects away from the divider panel 3 and is at a distal end of the contact beam 4.
[AltContent: rect][AltContent: connector]However does not discloses that the pivot member extending partway across a width of the contact beam.

    PNG
    media_image2.png
    186
    366
    media_image2.png
    Greyscale
Buck, discloses the leg 100B (see annotated fig., of grounding coupling assembly 92) is extending partway across a width of the contact beam 92 (see fig. 3A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the pivot member extending partway across a width of the contact beam as taught by Buck in order to align the contact member and have consistant electrical connection with mating contact and have ease of insertion of the mating contact.
Regarding 34, Schmidt (as modified by Buck) discloses the pivot member PVM is formed at an intermediate portion of the contact beam 4.
Regarding 35, Schmidt (as modified by Buck) discloses the curved portion CR of the pivot member PVM is elongated with a longitudinal axis parallel to a longitudinal axis of the contact beam.
Regarding 36, Schmidt (as modified by Buck) discloses the curved portion CR of the pivot member PVM is located at the same longitudinal side of the contact beam 4 as the contact section CS1, CS2.
Regarding 37, Schmidt (as modified by Buck) discloses a width of the curved portion CR of the pivot member PVM is equal to or narrower than a width of the contact section CS1, CS2.
Allowable Subject Matter
Claims 38-41 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as discussed in previous office action mailed on 1/15/2021.
Claims 42-50 are allowed as discussed in previous office action mailed on 1/15/2021.

Response to Arguments
Applicant's arguments filed on 4/15/2021 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289.  The examiner can normally be reached on Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARSHAD C PATEL/Primary Examiner, Art Unit 2831